Exhibit 10.24

COTT CORPORATION

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION IS GRANTED by Cott Corporation (“Company”) to
(the “Grantee”), pursuant to the terms and conditions of the Amended and
Restated Cott Corporation Equity Incentive Plan (“Plan”). The terms of the Plan
are incorporated herein by reference. The Company recognizes the value of the
Grantee’s continued service as a key employee and has awarded this Nonqualified
Stock Option under the Plan, subject to the following terms and conditions of
this Nonqualified Stock Option Agreement (the “Agreement”):

 

1. Grant of Option. The Company hereby grants to Grantee, effective
                     (“Date of Grant”), a Nonqualified Stock Option (“Option”),
subject to the terms and conditions hereof and of the Plan, to purchase from the
Company          common shares of the Company, at the price per share equal to
$         (“Option Price”), which Option shall expire on the tenth (10)
anniversary of the Date of Grant (“Expiration Date”), unless it expires earlier
in accordance with the terms hereof.

 

2. Exercisability of Option. The Option shall become fully vested and
exercisable with respect to one-third of the common shares subject to the Option
on the first, second and third anniversaries of the Date of Grant.

 

3. Manner of Exercise. The exercisable portion of the Option may be exercised in
whole or in part from time to time until the Expiration Date, but in no event
with respect to a fractional share. Exercise shall be by notice of exercise to
the Company, specifying the number of shares to be purchased, the Option Price
of each share and the aggregate Option Price for all shares being purchased
under said notice. The notice shall be accompanied by payment of the aggregate
Option Price for the number of shares purchased. Such exercise shall be
effective upon the actual receipt of such payment and notice to the Company.
Subject to Section 7 (Tax Withholding) below, the aggregate Option Price for all
shares purchased pursuant to an exercise of the Option shall be paid by
(i) currency or check payable to the Company, (ii) nonforfeitable, unrestricted
common shares owned by the Grantee at the time of exercise and which have a
value at the time of exercise that is equal to the Option Price (including
through a net exercise), (iii) the proceeds of sale through a bank or broker on
the date of exercise of some or all of the shares to which the exercise relates
or (iv) any combination of the foregoing. In the case of a “net exercise” of an
Option, the Company will not require a payment of the Option Price from the
Grantee but will reduce the number of common shares issued upon the exercise by
the largest number of whole common shares that has a Fair Market Value (as
defined in the Plan) that does not exceed the aggregate Option Price for the
common shares exercised under this method.

There shall be furnished with each notice of the exercise of any portion of the
Option such documents as the Company in its discretion may deem necessary to
assure compliance with applicable rules and regulations of any stock exchange or
governmental



--------------------------------------------------------------------------------

authority. No rights or privileges of a shareowner of the Company in respect to
such shares issuable upon the exercise of any part of the Option shall accrue to
you unless and until certificates representing such shares have been registered
in your name.

 

4. Restrictions on Exercisability. The Option shall not be exercised in whole or
in part and no related share certificates shall be delivered in the sole
discretion of the Company: (i) if such exercise or delivery would constitute a
violation of any provision of, or any regulation or order entered pursuant to,
any law purporting to regulate wages, salaries or compensation; or (ii) if any
requisite approval, consent, registration or other qualification of any stock
exchange upon which the securities of the Company may then be listed, the
Securities and Exchange Commission, the Canadian securities regulatory
authorities or other governmental authority having jurisdiction over the
exercise of the Option or the issuance of shares pursuant thereto, shall not
have been secured.

 

5. Prohibition Against Transfer. This Option may not be sold, exchanged,
assigned, transferred, pledged, hypothecated, encumbered or otherwise disposed
of, shall not be assignable by operation of law, and shall not be subject to
execution, attachment, charge, alienation or similar process. Any attempt to
effect any of the foregoing shall be null and void and without effect.

 

6. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that the Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to the Grantee. The Agreement and the Plan shall be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement or the Plan to fail to satisfy Section
409A of the Code shall have no force and effect until amended to comply with
Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Grantee). Notwithstanding the foregoing, no particular tax result
for the Grantee with respect to any income recognized by the Grantee in
connection with the Agreement is guaranteed, and the Grantee solely shall be
responsible for any taxes, penalties or interest imposed on the Grantee under
Section 409A in connection with the Agreement. Reference to Section 409A of the
Code will also include any regulations, or any other guidance, promulgated with
respect to such Section by the U.S. Department of the Treasury or the Internal
Revenue Service.

 

7. Tax Withholding.

 

  a) Grantees Other Than UK Grantees. The Grantee shall pay all applicable
income and employment taxes (including taxes of any foreign jurisdiction) which
the Company or a Subsidiary is required to withhold at any time with respect to
the Option. Such payment shall be made in full, at the Grantee’s election, in
cash or check, by withholding from the Grantee’s next normal payroll check, or
by the relinquishment of common shares that otherwise would be issued to the
Grantee pursuant to the Agreement. In Canada, these shares relinquished must be
sold on the market on the Grantee’s behalf. Shares tendered as payment of
required withholding shall be valued at the closing price per share of the
Company’s common shares on the date such withholding obligation arises.

 

2



--------------------------------------------------------------------------------

  b) UK Grantees. By executing the Agreement, the Grantee agrees with the
Company (for itself and on behalf of the Grantee’s employing company (the
“Employer”)) that the Company (or, if it is the secondary contributor in respect
of the Grantee for the purposes of national insurance contributions, the
Employer) may recover from the Grantee (by deduction or otherwise) an amount
equal to any secondary Class 1 contributions payable in respect of the exercise
of the Option pursuant to the Agreement, together with any income tax and
primary Class 1 contributions due under the Pay As You Earn system in respect of
the exercise of the Option pursuant to the Agreement and the Grantee hereby
agrees to indemnify the Company and the Employer for such amounts. For the
avoidance of doubt, a broker or trustee instructed by the Grantee shall be
entitled to retain, out of the aggregate number of common shares issued in the
name of the Grantee and to which the Grantee would otherwise be entitled
pursuant to the Agreement, and sell as agent for the Grantee, such number of
common shares as in the opinion of the Company or the Employer will realize an
amount equivalent to any amount due from the Grantee pursuant to this Section
and to pay such proceeds to the Employer to reimburse it for such amount.

 

8. Employment. The rights and obligations of the Grantee under the terms of his
office or employment with the Employer will not be affected by his participation
in the Plan or any right which he may have under the Agreement and the Agreement
does not form part of any contract of employment between the Grantee and the
Employer. If the Grantee’s office or employment is terminated for any reason
whatsoever (and whether lawful or otherwise) he will not be entitled to claim
any compensation for or in respect of any consequent diminution or extinction of
his rights or benefits (actual or prospective) under the Agreement or otherwise
in connection with the Plan.

 

9. Beneficiary Designation. The Grantee may, subject to compliance with all
applicable laws, name, from time to time, any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any vested benefit under the
Plan is to be paid in the event of the Grantee’s death before the Grantee
receives any or all of such benefit. Each designation will revoke all prior
designations by the Grantee, shall be in the form as may be prescribed by the
Committee, and will be effective only when filed by the Grantee in writing with
the Committee during his or her lifetime. In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
his or her estate.

 

10. Governing Law. The Agreement shall be governed by and construed in
accordance with the laws of the State of Florida and the laws of the United
States applicable therein.

 

11. Severability. The invalidity or unenforceability of any provision of the
Agreement shall not affect the validity or enforceability of any other provision
of the Agreement.

 

3



--------------------------------------------------------------------------------

12. Entire Agreement.

 

  a) The Grantee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to the Agreement, and has not been
induced to enter into the Agreement by expectation of employment or continued
employment with the Company or any of its Subsidiaries. The granting of the
Option and the issuance of common shares upon exercise of the Option are subject
to the terms and conditions of the Plan, all of which are incorporated into and
form an integral part of the Agreement.

 

  b) The Grantee hereby acknowledges that he or she is to consult with and rely
upon only the Grantee’s own tax, legal, and financial advisors regarding the
consequences and risks of the Agreement and the award of the Option.

 

  c) The Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of the Agreement are not part of the provisions
hereof and shall have no force or effect.

 

13. Counterparts. The Agreement may be executed in counterparts, which together
shall constitute one and the same original.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Cott Corporation has caused the Agreement to be duly
executed by one of its duly authorized officers, and the Grantee has executed
the Agreement, effective as of the day and year first above written.

 

COTT CORPORATION By:  

 

Print Name:  

 

Title:  

 

GRANTEE: By:  

 

Print Name:  

 

Title:  

 